Per Curiam.
We agree with the views expressed in the opinion delivered by Mr. Justice Swavze in the Supreme Court upon the questions at issue in this case, other than the question of the measure of damages. Eespecting the latter question, we find it unnecessary to express an opinion, because an examination of the record in the trial court shows that the point was not properly raised there. The rule of damages contended for by plaintiff in error was suggested only as a ground for the direction of a verdict in its favor. But the rule, if well founded, would furnish no ground for such a direction.
The judgment under review should be affirmed.
For affirmance—The Chancellor, Chief Justice, Trenchari), Bergen, Voorttees, Minturn, Bogert, VredenBURGH, CONGDON, JJ. 9.
For reversal—None.